Case 2:20-mj-00445-BAT Document 1 Filed 07/20/20 Page 1 of 13




                                            MJ20-445
Case 2:20-mj-00445-BAT Document 1 Filed 07/20/20 Page 2 of 13
Case 2:20-mj-00445-BAT Document 1 Filed 07/20/20 Page 3 of 13
Case 2:20-mj-00445-BAT Document 1 Filed 07/20/20 Page 4 of 13
Case 2:20-mj-00445-BAT Document 1 Filed 07/20/20 Page 5 of 13
Case 2:20-mj-00445-BAT Document 1 Filed 07/20/20 Page 6 of 13
Case 2:20-mj-00445-BAT Document 1 Filed 07/20/20 Page 7 of 13
Case 2:20-mj-00445-BAT Document 1 Filed 07/20/20 Page 8 of 13
Case 2:20-mj-00445-BAT Document 1 Filed 07/20/20 Page 9 of 13
Case 2:20-mj-00445-BAT Document 1 Filed 07/20/20 Page 10 of 13
Case 2:20-mj-00445-BAT Document 1 Filed 07/20/20 Page 11 of 13
Case 2:20-mj-00445-BAT Document 1 Filed 07/20/20 Page 12 of 13
Case 2:20-mj-00445-BAT Document 1 Filed 07/20/20 Page 13 of 13
